Citation Nr: 1445505	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, and died in August 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The appellant testified before the undersigned Veterans Law Judge at an August 2011 Travel Board hearing.  The transcript of that hearing is on file in the claims file.  

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in May 2014 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).


FINDINGS OF FACT
 
1.  The Veteran died in August 2007; the death certificate listed the immediate cause of death as pulmonary abscess, due to or as a consequence of subcutaneous abscesses of the right forearm, with an underlying cause listed as intravenous drug abuse; and included acute heroin intoxication as a significant condition contributing to death.  

2.  At the time of the Veteran's death service connection was in effect for posttraumatic stress disorder (PTSD) with secondary major depressive disorder, rated as 100 percent disabling.  

3.  The preponderance of the evidence does not establish that the Veteran's PTSD substantially or materially contributed to his death, and that the causes of death were not present during service or until years after discharge from service, and are not directly or presumptively attributable to any event, injury or disease during service or service connected disability.


CONCLUSION OF LAW

A disability or disease incurred in or aggravated by service, or that may be presumed to have been incurred in service, did not cause or substantially or materially contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5103(a) , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, including the cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in November 2007.  The appellant was notified of the type of evidence that was required to substantiate the claim for the cause of death, namely, evidence that the Veteran's cause of death was the result of an incident, injury, or disease occurring in service. 

The appellant was notified of how to establish service connection based on an already service-connected disability and the evidence necessary to establish service connection for a disability not yet service-connected. 

The appellant was also notified that VA would obtain service records, VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf. The notice included the provisions for assigning the effective date of the claim and a disability rating. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice regarding elements of a claim of service connection for the cause of the Veteran's death, where the Veteran did not have any service-connected disability at the time of death). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained the Veteran's service treatment records, VA records, and private medical records.  The appellant has furnished a copy of the Veteran's death certificate. 

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in May 2014 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the question of a causal relationship between the cause of death and the Veteran's service-connected PTSD.  As the VHA expert considered the Veteran's medical history and provided sufficient detail rationale to support the conclusions reached in the opinion, the Board finds that the VHA opinion is adequate to decide the claim of service connection for the cause of the Veteran's death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

The appellant and her representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The appellant's representative has submitted additional argument.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including cirrhosis of the liver and cardiovascular-renal disease including hypertension, as they may be referable to the claim on appeal, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claim, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

The appellant asserts that the Veteran's service-connected PTSD materially contributed to the cause of his death in that the PTSD resulted in the Veteran's intravenous drug abuse condition that was listed in the death certificate as an underlying cause of the immediate cause of death, pulmonary abscess due to subcutaneous abscesses of the right forearm; and she essentially asserts that the PTSD-related intravenous drug abuse condition caused the acute heroin intoxication that was listed as a significant condition contributing to death. 

The final death certificate, dated in October 2007, shows that the Veteran died in August 2007.  That certificate listed the immediate cause of death as pulmonary abscess, due to or as a consequence of subcutaneous abscesses of the right forearm, with an underlying cause listed as intravenous drug abuse; and other significant conditions contributing to death as acute heroin intoxication.  The autopsy report additionally notes the presence of conditions of moderate pulmonary emphysema, mild changes of hypertension, and early fibrosis of the liver; and notes that no significant injury was discovered at autopsy.
  
At the time of the Veteran's death, service connection for PTSD with secondary major depressive disorder has been in effect from August 1999, and has been evaluated as 50 percent effective August 24, 1999; 70 percent effective July 24, 2003; and 100 percent effective October 17, 2004.  

Service treatment records show no indication of any heroin or other drug abuse problems, or of any condition later associated with a pulmonary abscess, pulmonary emphysema, hypertension, or fibrosis of the liver.  However, other service treatment records show diagnoses of severe situational anxiety reaction, and depression reaction with situational anxiety, evidence which along with the VA examination diagnosis of PTSD in February 2002, later formed the basis for the July 2002 grant of service connection for PTSD.  Post-service private treatment records dated in May 1997 show that the Veteran was taking an anti-depressant in treatment for mixed anxiety and depression.

The report of an February 2002 VA psychiatric examination shows that the Veteran reported no complaints of illicit drug use.  After examination the report concluded with a diagnosis of PTSD.  VA treatment records dated in 2002 and 2003 show treatment for anxiety, PTSD, and depression, including medication of paroxetine.  A treatment record in June 2003 shows that the Veteran reported having great difficulty sleeping and was using beer to self-medicate.  In September 2003 he reported he was drinking about 20 to 30 drinks per week, but denied any other drug use abuse. 

The report of a September 2003 VA psychiatric examination shows that the Veteran reported he had not worked since 2002.  On examination the examiner found the Veteran clearly had a problem with alcohol.  The Veteran reported that he used to abuse marijuana, but stated that he had not smoked any in three years.  The report does not contain any findings of any intravenous drug use.  The report contains diagnoses of (1) PTSD; (2) major depressive disorder, recurrent, secondary to PTSD; and (3) alcohol abuse, secondary to major depressive disorder.

The report of a December 2004 VA examination includes a history that the Veteran had not been hospitalized for psychiatric reasons or received outpatient psychotherapy since the last VA examination; and he had failed to take any prescribed psychiatric medications.  The report contains no indication of any illicit drug abuse.  The report contains diagnoses of (1) PTSD; (2) major depressive disorder, recurrent (secondary to PTSD); and (3) alcohol abuse, secondary to PTSD.

VA treatment records show that the Veteran was seen in April 2007 for worsening shortness of breath, lower back pain, and concern regarding heroin withdrawal.  He reported he had no significant past medical history other than an over 15 year history of heavy alcohol use.  He reported having significant back pain since a fall on ice in mid-December, which he treated with significant amounts of acetaminophen and heroin daily.  He reported using heroin during the last three years when he was able to acquire it, and since his fall he had used it to treat his back pain.  Other VA treatment records show that the Veteran was hospitalized in April 2007 for complaints of progressive acutely worsened shortness of breath for the prior one or two days.  He reported he had been taking aspirin, and had a history of intravenous heroin abuse daily for his back pain when he had money.  The assessment was intravenous drug abuse with subacute onset of shortness of breath, and lower back pain. 

Private treatment records show that on the day he died in August 2007, emergency medical service personnel arrived at the Veteran's home where he was found unresponsive and CPR was begun.  He regained a pulse but did not begin to breathe spontaneously.  He had been found unresponsive by a family member in the bathroom with a crack pipe on the floor.  Pre-hospitalization he was defibrillated and intubation performed, given epinephrine, but not placed on oxygen.  The recorded social history included smoking, alcohol use, and drug use-cocaine.  

At the HealthOne Medical Center of Aurora, Colorado, findings of pulseless electrical activity, no pulse, low blood pressure, and no spontaneous respirations, were unsuccessfully treated including by emergency trans-venous pacemaker placement, which was indicated as needed by the finding that the Veteran suffered cardiac arrest after smoking crack.  The clinical impression was sudden death, cardiac arrest.  

In addition to the final death certificate dated in October 2007, an autopsy performed concluded with an opinion that the Veteran died of a pulmonary abscess due to subcutaneous abscesses of the right forearm due to intravenous drug abuse.  Other significant conditions included acute heroin intoxication.  The autopsy report noted a history significant for crack cocaine use, hypertension, and COPD.  The report noted findings of multiple track marks and a single recent needle puncture mark.  The Veteran had moderate pulmonary emphysema, mild changes of hypertension, and early fibrosis of his liver; toxicology revealed the presence of heroin metabolites, as shown in an accompanying report.  The examining forensic pathologist classified the manner of death as an accident due to the presence of heroin and its potential contribution to the Veteran's death.

Based on the foregoing, the Board finds that the evidence does not warrant a grant of the appellant's claim.  First, the appellant neither claims nor does the evidence establish that any of the non-psychiatric medical conditions associated with the cause of the Veteran's death were present during his period of active service, or are directly etiologically linked to service.  They were not shown until many years later, and none of the evidence associates any of these conditions directly with the Veteran's service-connected PTSD.  

Further, the evidence does not show that the Veteran's service-connected PTSD singly or jointly with some other condition, was the immediate or underlying cause of death, was etiologically related to the cause of death so as to be the principal cause of death, or constituted a contributory cause of death.  The May 2014 VHA medical expert opinion, given by a board-certified physician in Internal Medicine, Psychiatry, and Addiction Psychiatry; and the director of Substance Use Disorders for VA for five years, opined that it was not a 50 percent probability or greater that the Veteran's PTSD caused or contributed to his heroin addiction such that his death was the proximate result of his PTSD.  The expert noted that the Veteran did not divulge the onset of his heroin use with providers, and it was not known if his use preceded his PTSD symptoms.  Further, there is no clear role of the Veteran's alcohol abuse in the development of his heroin addiction, and generally, the state of medical knowledge is that there is no evidence of a causal relationship between alcohol abuse and heroin addiction.  Thus, the evidence does not establish that PTSD contributed substantially and materially to the Veteran's death; or combined to cause death; or aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  See 38 C.F.R. § 3.312.  

Finally, the evidence does not establish that the Veteran's PTSD contributed to the cause of the Veteran's death including by way of causing or aggravating any pulmonary, cardiovascular (including hypertension), or liver disease condition; or that PTSD caused or aggravated an intravenous drug abuse condition; or that any PTSD-related alcohol use condition caused or aggravated any intravenous drug abuse condition.  The evidence against the claim includes the competent medical evidence contained in treatment records, the comprehensive VHA expert opinion, and any opinion given by VA examiners at examinations during the Veteran's lifetime.  There are no opinions in support of the appellant's claim.

In reaching this determination, the Board does not question the appellant's sincerity that the cause of the Veteran's death is disease due to service.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  However, as a lay person she is not competent to establish a medical diagnosis or show a medical etiology merely by her own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a) (1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau, supra.  For these reasons, the claim for service connection for the cause of the Veteran's death cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


 ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


